—In an action, inter alia, to recover on an account stated, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (O’Connell, J.), dated September 11, 2001, as denied its motion for summary judgment with leave to renew upon completion of discovery.
Ordered that the order is affirmed insofar as appealed from, with costs.
*544Contrary to the plaintiffs contention, the account stated is vague and cursory as there is no indication of the invoices upon which the defendant failed to make payments or that the defendant is indebted to the plaintiff in the amount alleged in the complaint (see Goodman, Rakower & Agiato v Lieberman, 226 AD2d 343, 344). As such, there exists an issue of fact as to whether the defendant has an outstanding debt owed to the plaintiff. Accordingly, the Supreme Court properly denied plaintiffs motion for summary judgment with leave to renew upon completion of discovery (see generally Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404). Feuerstein, J.P., Smith, O’Brien and Goldstein, JJ., concur.